Citation Nr: 1009183	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Board notes that, pursuant to his request, the Veteran 
was scheduled for a Board hearing in Washington, D.C., in 
September 2009; however, he was unable to attend the hearing, 
and in February 2010 withdrew in writing his request for a 
Board hearing. 


FINDINGS OF FACT

1.  Although the Veteran experienced low back pain during 
service, the preponderance of the evidence indicates that the 
Veteran's current low back disability did not begin during 
service and is not related to any incident of service.

2.  There is no evidence to show that the Veteran had 
arthritis of the back within one year after discharge from 
active service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110,  1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 

A March 2006 VCAA letter explained the evidence necessary to 
substantiate the Veteran's claim for service connection for 
low back disability.  This letter also informed him of his 
and VA's respective duties for obtaining evidence.  In 
addition, the letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  The letter was 
sent to the Veteran in March 2006, prior to initial 
adjudication of his claim in September 2006.

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and a report of a 
January 2007 VA examination.  

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The report of the January 2007 VA examination is based on 
history as provided by the Veteran, review of the pertinent 
evidenced in the claims file, and physical evaluation of the 
Veteran.   The examiner's opinion is well-supported and is 
consistent with the evidence of record.  The report of 
examination is therefore adequate.    

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The Board has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
Veteran's claim.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  

Merits of the Claim

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the present case, the Veteran does not contend that he had 
arthritis of the low back within one year of discharge from 
service, and there is no diagnosis or other indication of 
arthritis within one year after discharge from active 
service.  Accordingly, a presumption of service connection 
for arthritis pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a) is not warranted.

At the Veteran's October 1960 service enlistment examination, 
clinical evaluation of the spine and other musculoskeletal 
systems was normal.  

A February 1965 service treatment record reflects that the 
Veteran complained of back pain that began that morning, in 
the middle of the back.  Pain was evident when pressure was 
applied.  He was prescribed medication.  

At a March 1965 examination for purposes of remote 
assignment, clinical evaluation of the back and other 
musculoskeletal systems was normal.  

A September 1965 service treatment record indicates that the 
Veteran complained of back pain.  His muscles were tender to 
pressure and movement.  The diagnosis was myositis.  He was 
prescribed infra-red treatments and medications four times 
per day and was returned to duty.  On September 24, 1965, he 
was treated with heat and was returned to duty.  On September 
26, 1965, he complained of a backache and neck discomfort.  
He was noted to have a general malaise feeling, and indicated 
he had experienced chills and fever.  He was prescribed 
aspirin and rest, and was advised to force fluids.  The 
treating clinician's impression was flu.  The Veteran was 
released to duty.  

Service treatment records are otherwise silent for 
complaints, treatment or diagnosis of back disability.  At 
the Veteran's September 1968 service separation examination, 
clinical evaluation of the spine and other musculoskeletal 
systems was normal.  

In correspondence received in March 2006, the Veteran 
indicated that he was injured on the job during service in 
1964.  In additional correspondence in March 2006 he wrote 
that while stationed in February 1964 at in North Truro, 
Massachusetts, he was injured in a fall off of a truck while 
unloading office supplies.  He indicated he received 
treatment at an Air Force base over 40 miles away and was 
placed on medical leave for approximately 30 days and then 
returned to active duty.  He wrote that post-service, in 
1992, while working for a school district in New York state, 
he was injured after taking a fall on an icy sidewalk.  He 
wrote that a doctor examined him and informed him that the 
previous back injury that happened in 1964 had caused further 
injury.  The Veteran wrote, "[S]eems that I was never 
treated properly for my service injury that I initially 
received in 1964 (Feb 8, 1964)."

The Board notes that the Veteran's statement as to what this 
physician told him is not probative medical evidence.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it is through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, although the Veteran is competent to report his 
symptoms over time, he is not competent to provide a medical 
opinion as to the cause of his current low back disability.  
The Veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation do not constitute probative medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(medical opinion provided by layperson insufficient to 
constitute new and material evidence). 

Further, the service treatment records reflect several 
incidents of medical treatment in 1964, including treatment 
in April and May for a head cold, in July for headaches, and 
in November for athlete's foot, but there is no record of 
treatment for back problems in 1964 and no history of back 
pain or treatment indicated in the 1964 service treatment 
records.

Records of chiropractic treatment from November 2001 to June 
2003 reflect ongoing treatment for and diagnoses of 
"unspecified site of sacroiliac region sprain" and lumbago.

Records of private chiropractic treatment with another 
provider from August 2003 to May 2009 reflect that on 
treatment intake in August 2003 the Veteran provided a 
history of a back injury in 1994, which apparently involved a 
worker's compensation claim.  In a section of the form 
designated for injuries and surgeries, he indicated he had 
experienced no falls, head injuries, or broken bones, and had 
undergone no surgeries.  His low back pain during treatment 
from August 2003 forward was indicated to involve spasms, 
muscle tension, guarding, pain, and a stiff gait.

In a report of a VA examination in January 2007, the examiner 
indicated he had reviewed the pertinent evidence in the 
claims file.  The Veteran denied any specific acute in-
service injury of the back to the VA examiner, but did state 
that his symptoms began after unloading heavy materials from 
a truck.  The examiner conducted a physical examination of 
the back.  X-rays revealed mild disc degenerative changes at 
all levels, and mild bilateral facet arthropathy at L5-S1.  
The examiner opined that it was less likely as not (that 
there was less than a 50/50 probability) that the Veteran's 
current disability was related to his injury or treatment in 
1965.  He reiterated that the Veteran had denied any accident 
or specific acute injury to the back, but that the Veteran 
stated that his symptoms began after unloading heavy 
materials from a truck.  The examiner indicated that he had 
applied his general medical knowledge and experience in  
providing his opinion.  He noted that on review of the 
service treatment records it appeared that the two treatment 
encounters on active duty separated by some months for 
mechanical back pain were of a minor nature, even though the 
Veteran certainly appeared to have some symptoms.  He opined 
that the Veteran has documented structural spine disease 
which is the result of multiple mechanical insults to the 
lumbosacral spine over many years.  Therefore, he opined, it 
was less likely as not that the Veterans' current back 
condition had its onset as a result of the original injury in 
1965.

The Board finds the Veteran's descriptions of treatment, 
injuries, and symptoms provided by the Veteran in this matter 
to be not credible.  In March 2006 he alleged an injury 
during a fall off of a truck in February 1964, resulting in 
treatment 40 miles from base and being put on 30 days medical 
leave.  There is no indication in the service treatment 
records of such an incident.  It is very unlikely that he 
would receive treatment for back pain on two occasions in 
1965, as he did, and not mention this history of back injury 
to his treatment providers, or that such a history would not 
be indicated at his subsequent remote assignment and 
discharge examinations.  He also did not mention this history 
to the January 2007 VA examiner, but rather denied any 
specific injury to the back.  Given these inconsistencies, 
the Board places very little probative value on the Veteran's 
assertions of continuing symptoms from service forward or the 
types of symptoms or injury he experienced during service.

The Board affords far greater probative value and weight to 
the report of the January 2007 VA examiner who took a history 
from the Veteran, noted the two minor incidents of treatment 
during service, and found that the Veteran's current back 
disability was less likely than not related to service.  This 
examiner provided a well-reasoned medical opinion of 
significant probative value and weight, based on review of 
the evidence, examination of the Veteran, and history 
provided by the Veteran.  The Board further finds the lack of 
any indicated history of post-service back treatment until 
1992, over 30 years after discharge from active service, as 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board finds that the in-service reports of 
remote assignment examination in March 1965 and service 
separation examination September 1968, which reflect that 
clinical evaluation of the spine and musculoskeletal system 
in general was normal, are competent medical evidence tending 
to show that the Veteran did not have chronic low back 
disability during active service.   Thus, although there is 
no question that the Veteran experienced limited low back 
symptoms during service, the preponderance of the evidence 
indicates that the Veteran's low back disability did not 
begin during service and is not related to an incident of 
service.  Accordingly, entitlement to service connection for 
low back disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for low back disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


